In light of a prior determination granting the plaintiff leave to interpose an amended bill of particulars alleging, for the first *805time, augmented injuries with an apparent psychological or psychiatric component, the defendants should have been granted a brief additional period of time within which to conduct a single psychological or psychiatric examination of the plaintiff (see, Mignott v Sears, Roebuck & Co., 86 AD2d 794; Goldman v Linkoff, 45 AD2d 709; see also, Buerger v County of Erie, 101 AD2d 1025). Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.